UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 11-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the year ended December 31, 2009 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-12696 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: PLANTRONICS, INC. 401(k) PLAN B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: PLANTRONICS, INC. 345 Encinal Street Santa Cruz, California 95060 PLANTRONICS, INC. 401(k) PLAN Financial Statements and Supplemental Schedule For the Years Ended December 31, 2009 and 2008 Table of Contents Page Report of Independent Registered Public Accounting Firm 3 Financial Statements: Statements of Net Assets Available for Benefits 4 Statements of Changes in Net Assets Available for Benefits 5 Notes to Financial Statements 6 Supplemental Schedule - Schedule of Assets (Held at End of Year) 13 Exhibit Index 15 Other schedules required by 29 CFR2520.103-10 of the Department of Labor’s Rules and Regulations for Reporting and Disclosure under ERISA have been omitted because they are not applicable. - 2 - REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Participants and Plan Administrator of the Plantronics, Inc. 401(k) Plan We have audited the financial statements of the Plantronics, Inc. 401(k) Plan (the Plan) as of December 31, 2009 and 2008 and for the years then ended, as listed in the accompanying table of contents.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.We were not engaged to perform an audit of the Plan’s internal control over financial reporting.Our audit included consideration over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by the Plan’s management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2009 and 2008, and the changes in net assets available for benefits for the years then ended, in conformity with accounting principles generally accepted in the United States of America. Our audits were performed for the purpose of forming an opinion on the basic financial statements taken as a whole.The supplemental schedule, as listed in the accompanying table of contents, is presented for the purpose of additional analysis and is not a required part of the basic financial statements but is required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.This supplemental schedule is the responsibility of the Plan’s management.The supplemental schedule has been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ Mohler, Nixon & Williams MOHLER, NIXON & WILLIAMS Accountancy Corporation Campbell, California June 22, 2010 - 3 - PLANTRONICS, INC. 401(k) PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS December 31, Assets: Investments, at fair value $ $ Participant loans Net assets available for benefits, at fair value Adjustment from fair value to contract value for fully benefit-responsive investment contracts ) Net assets available for benefits $ $ See accompanying notes to financial statements - 4 - PLANTRONICS, INC. 401(k) PLAN STATEMENTS OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS Years Ended December 31, Additions (reductions) to net assets attributed to: Investment income (loss) : Dividends and interest $ $ Net realized and unrealized appreciation (depreciation) in fair value of investments ) ) Contributions: Participants' Employer's Total additions (reductions) ) Deductions from net assets attributed to withdrawals, distributions, and administrative expenses Total deductions Net increase (decrease) in net assets ) Net assets available for benefits: Beginning of period End of period $ $ See accompanying notes to financial statements - 5 - PLANTRONICS, INC. 401(k) PLAN NOTES TO FINANCIAL STATEMENTS FOR THE YEARS ENDED DECEMBER 31, 2 NOTE 1 - THE PLAN AND ITS SIGNIFICANT ACCOUNTING POLICIES General - The following description of the Plantronics, Inc. 401(k) Plan (the “Plan”) provides only general information.Participants should refer to the Plan document for a more complete description of the Plan’s provisions. The Plan is a defined contribution plan that was established in 1968 by Plantronics, Inc. (the “Company”) to provide benefits to eligible employees, as defined in the Plan document.The Plan administrator believes that the Plan is currently designed and operated in compliance with the applicable requirements of the Internal Revenue Code, as amended, and the provisions of the Employee Retirement Income Security Act of 1974 (“ERISA”), as amended. Effective December 1, 2009, the Company sold Altec Lansing, its Audio Entertainment Group business segment.Participants in the Plan as of the time of the sale who terminated employment with the Company are allowed to maintain their vested balances in the Plan if they so choose. Administration - The Company has appointed an Investment Committee (the “Committee”) to manage the operation and administration of the Plan.The Company has contracted with Massachusetts Mutual Life Insurance Company (“MassMutual”) to act as the custodian and to process and maintain the records of participant data and with Investors Bank and Trust Company (“IBT”) to act as the Plan trustee.Substantially all expenses incurred for administering the Plan are paid by the Company. Use of Estimates - The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, and changes therein, and disclosure of contingent assets and liabilities.Actual results could differ from those estimates. Basis of Accounting -The financial statements of the Plan are prepared on the accrual method of accounting in accordance with accounting principles generally accepted in the United States of America. Forfeited Accounts -Forfeited nonvested accounts acquired in conjunction with mergers of acquired plans will be used to reduce future employer contributions, pay administrative expenses under the Plan, or restore accounts previously forfeited. New Accounting Pronouncements - As of December31, 2009, the Plan adopted Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“Codification”) which became the single source of authoritative non-governmental accounting principles generally accepted in the United States of America (“GAAP”), superseding various existing authoritative accounting pronouncements.The Codification establishes one level of authoritative GAAP.All other literature is considered non-authoritative.There were no changes to the Plan’s financial statements due to the implementation of the Codification other than changes in reference to various authoritative accounting pronouncements in the financial statements. As of December31, 2009, the Plan adopted FASB updated guidance regarding fair value measurement of investments in certain entities that calculate net asset value per share (or its equivalent).This update applies to investments that do not have a readily determinable fair value and are held by an entity that is required to report investment assets at fair value.This update creates a practical expedient to measure the fair value of such investments on the basis of the net asset value per share (or its equivalent) and requires disclosures by major category of the investments about the attributes of investments, such as the nature of any restrictions on the investor’s ability to redeem its investments at the measurement date, any unfunded commitments, and the investment strategies of the investees.Although the adoption of this update did not materially impact the Plan’s financial statements, the Plan is now required to provide additional disclosures with respect to its investments (see Note 5). In January2010, the FASB issued updated guidance to improve disclosures regarding fair value measurements.This update requires entities to (i)disclose separately the amounts of significant transfers in and out of Level 1 and Level 2 fair value measurements and describe the reasons for the transfers and (ii)present separately (i.e., on a gross basis rather than as one net number), information about purchases, sales, issuances, and settlements in the roll forward of changes in Level 3 fair value measurements.The update requires fair value disclosures by class of assets and liabilities rather than by major category or line item in the statement of financial position.Disclosures regarding the valuation techniques and inputs used to measure fair value for both recurring and nonrecurring fair value measurements for assets and liabilities in both Level 2 and Level 3 are also required.For all portions of the update except the gross presentation of activity in the Level 3 roll forward, this standard is effective for interim and annual reporting periods beginning after December15, 2009.For the gross presentation of activity in the Level 3 roll forward, this guidance is effective for fiscal years beginning after December15, 2010.As this guidance is only disclosure-related, it will not have an impact on the Plan’s financial statements. - 6 - Investment Valuation and Income Recognition - The Plan’s investments are stated at fair value.Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.See Note 5 for discussion of fair value measurements. Purchases and sales of securities are recorded on a trade date basis.Interest income is recorded on the accrual basis.Dividends are recorded on the ex-dividend date.Net appreciation (depreciation) includes the Plan’s gains and losses on investments bought or sold as well as held during the year. Investment contracts held by a defined contribution plan are required to be reported at fair value.However, contract value is the relevant measurement attributable for that portion of the net assets available for benefits of a defined contribution plan attributable to fully-benefit responsive investment contracts because contract value is the amount participants would receive if they were to initiate permitted transactions under the terms of the Plan. The statements of net assets available for benefits presents the adjustment of certain fully benefit-responsive investment contracts from fair value to contract value.The statements of changes in net assets available for benefits are prepared on a contract value basis. In 2006, the Plan entered into a benefit-responsive investment contract with MassMutual.MassMutual maintains the contributions in a general account.The account is credited with earnings on the underlying investments and charged for participant withdrawals and administrative expenses.The guaranteed investment contract issuer is contractually obligated to repay the principal and a specified interest rate that is guaranteed to the Plan. Because the guaranteed investment contract is fully benefit-responsive, contract value is the relevant measurement attribute for that portion of the net assets available for benefits attributable to the guaranteed investment contract.Contract value, as reported to the Plan by MassMutual, represents contributions made under the contract, plus earnings, less participant withdrawals and administrative expenses.Participants may ordinarily direct the withdrawal or transfer of all or a portion of their investment at contract value. There are no reserves against contract value for credit risk of the contract issuer or otherwise.The crediting interest rate is based on a formula agreed upon with the issuer, but it may not be less than four percent.Such interest rates are reviewed on a quarterly basis for resetting. Certain events limit the ability of the Plan to transact at contract value with the issuer.Such events include the following:(1) amendments to the Plan documents (including complete or partial Plan termination or merger with another plan), (2) changes to the Plan’s prohibition on competing investment options or deletion of equity wash provisions, (3) bankruptcy of the Plan sponsor or other Plan sponsor events (for example, divestitures or spin-offs of a subsidiary) that cause a significant withdrawal from the Plan or (4) the failure of the trust to qualify for exemption from federal income taxes or any required prohibited transaction exemption under ERISA.The Plan administrator does not believe that the occurrence of any such value event, which would limit the Plan’s ability to transact at contract value with participants, is probable. The guaranteed investment contract does not permit the insurance company to terminate the agreement prior to the scheduled maturity date. The Plan’s Stable Value Blend Fund is valued at fair value and consists primarily of an investment in the SF Guaranteed Fund and a money market pooled separate account. The crediting interest rate on the SF Guaranteed Fund at December 31, 2009 and 2008 was 4%.The average yield on the SF Guaranteed Fund was 5.8% and 5.1% for the years ended December 31, 2009 and 2008, respectively. Income Taxes -The Plan has been amended since receiving its latest favorable determination letter dated December 17, 2008.The Company believes that the Plan is operated in accordance with, and qualifies under, the applicable requirements of the Internal Revenue Code and related state statutes, and that the trust, which forms a part of the Plan, is exempt from federal income and state franchise taxes. Risks and Uncertainties -The Plan provides for various investment options in any combination of investment securities offered by the Plan, including Company common stock.Investment securities are exposed to various risks, such as interest rate, market fluctuations and credit risks.Due to the risk associated with certain investment securities, it is at least reasonably possible that changes in market values, interest rates or other factors in the near term could materially affect participants’ account balances and the amounts reported in the statements of net assets available for benefits and the statements of changes in net assets available for benefits. - 7 - NOTE 2 - RELATED PARTY TRANSACTIONS Certain Plan investments are managed by MassMutual.Any purchases and sales of these investments are performed in the open market at fair value.Such transactions, while considered party-in-interest transactions under ERISA regulations, are permitted under the provisions of the Plan and are specifically exempt from the prohibition of party-in-interest transactions under ERISA. In addition, the Plan holds shares of Company common stock, which also qualify as a party-in-interest investment. (See Note 4) NOTE 3 - PARTICIPATION AND BENEFITS Participant Contributions -Participants may elect to have the Company contribute their eligible pre-tax compensation up to the amount allowable under the Plan document and current income tax regulations.Participants who elect to have the Company contribute a portion of their compensation to the Plan agree to accept an equivalent reduction in taxable compensation.Contributions withheld are invested in accordance with the participant’s direction.The Plan has been amended in accordance with the Economic Growth and Tax Relief Reconciliation Act (“EGTRRA”) to allow eligible participants to make a catch-up contribution, up to the maximum allowed under current income tax regulations. In addition, effective July 1, 2009, participants may contribute after-tax compensation in a Roth 401(k) account up to the amount allowable under the Plan document and current income tax regulations. Effective January 1, 2008, all new eligible employees are automatically enrolled in the Plan.For participants that do not elect to have the Company contribute their eligible pre-tax compensation, contributions start at a default of 3% on the first payroll after the completion of 45 days of service.Participants not wanting to participate in the Plan must decline enrollment and change their deferral contribution to 0% before the first payroll following the completion of 45 days of service.Participants have 90 days from the first contribution date to request withdrawal of contributions and related earnings otherwise the deferrals remain in the Plan until the occurrence of a distributable event.All contributions are invested in the Fidelity Puritan fund for participants who do not actively choose investment options. Participants are also allowed to make rollover contributions of amounts received from other tax-qualified employer-sponsored retirement plans.Such contributions are deposited in the appropriate investment funds in accordance with the participant’s direction and the Plan’s provisions. Employer Contributions -The Company makes matching contributions as defined in the Plan and as approved by the Board of Directors.For the years ended December 31, 2009 and 2008,the Company matched $0.50 for each $1.00 contributed by a participant, up to a maximum of 6% of the participant’s eligible compensation. The Company also makes non-elective contributions as defined in the Plan and as approved by the Board of Directors.For the years ended December 31, 2009 and 2008, the Company made a contribution equal to 3% of the participant’s eligible compensation.In addition, the Plan also allows for employer discretionary contributions; however, no such contributions have been made for the years ended December 31, 2009 and 2008. The Plan allows participants to use contributions to purchase discounted company common stock based on a price set by the Board of Directors each year.The stock is purchased at a 5% to 15% discount, depending on the actual stock price at the time of contribution in relation to the set price for the year.For the years ended December 31, 2009 and 2008, the discount was approximately $21,000 and $66,000, respectively.Effective March 31, 2009, participants were no longer allowed to purchase discounted company common stock within the Plan; however, the participants' investment in company common stock must be liquidated and reallocated to other investment options by June 1, 2011. Vesting -Participants are immediately vested in their contributions and employercontributions. Participant Accounts -Each participant’s account is credited with the participant’s contribution, Plan earnings or losses and an allocation of the Company’s contributions.Allocation of the Company’s contributions is based on eligible participant contributions or compensation, as defined in the Plan. Payment of Benefits -Upon retirement, death, or termination, the participants or beneficiaries may elect to leave their account balance in the Plan, or receive their total benefits in a lump sum amount or in annual cashinstallments, as defined in the Plan.For participant account balances that do not exceed $5,000 but are more than $1,000, the Plan provides for an automatic rollover of the account balance to an individual retirement plan, unless the participant elects a direct rollover to an eligible retirement plan or elects to receive a taxable distribution. Loans to Participants -The Plan allows participants to borrow up to the lesser of $50,000 or 50% of their account balance.The loans are secured by the participant’s balance.Such loans bear interest at the available market financing rates and must be repaid to the Plan within a five-year period, unless the loan is used for the purchase of a principal residence in which case the maximum repayment period may be longer.The specific terms and conditions of such loans are established by the Committee.Outstanding loans at December 31, 2009 carry interest rates ranging from 4.25% to 11.5% and mature between 2010 and 2028. - 8 - NOTE 4 - INVESTMENTS The number of shares of Plantronics, Inc. common stock in the Plantronics Stock Fund (the “Fund”) was 282,327 as of December 31, 2009 and 320,609 as of December 31, 2008.The Fund is largely composed of Plantronics, Inc. common stock, purchased on the open market, with a fair value of approximately $7,335,000 and $4,232,000 at December 31, 2009 and 2008, respectively.The Fund assigns units of participation to those participants with account balances in the Fund.The total number of units in the Fund was 428,678 and 488,935 at December 31, 2009 and 2008, respectively, and the net unit value was $17.11 and $8.66 at December 31, 2009 and December 31, 2008, respectively. The following table presents the fair values of individual investments that represent 5% or more of the Plan’s net assets available for benefits at the end of each fiscal year: December 31, Babson Capital Premier Money Market Fund $ $ PIMCO Total Return Fund Select Indexed Equity Fund Fidelity Contrafund Fidelity Puritan 3,512,478 * SF Guaranteed Fund OFI Premier Global 3,897,582 * American Funds Growth Fund of America (R4) 3,547,213 * Davis New York Venture Fund Plantronics, Inc. Common Stock Other funds individually less than 5% of net assets Net assets available for benefits, at fair value Adjustment from fair value to contract value for fully benefit-responsive investment contracts ) Net assets available for benefits $ $ *Investment is less than 5% of the Plan’s net assets available for benefits as of December 31, 2008. The Plan's investments (including gains and losses on investments bought and sold, as well as held during the year) appreciated (depreciated) in value as follows: Years ended December 31, Company common stock $ $ ) Mutual funds ) Pooled separate accounts ) $ $ ) - 9 - NOTE 5 – FAIR VALUE MEASUREMENTS Fair value is the price that would be received by the Plan from selling an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.When determining the fair value measurements for assets and liabilities required to be recorded at fair value, the Plan considers the principal or most advantageous market in which it would transact and considers assumptions that market participants would use when pricing the asset or liability, such as inherent risk, transfer restrictions, and the risk of nonperformance. Fair value measurements establish a fair value hierarchy that requires the Plan to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value.The hierarchy places the highest priority on unadjusted quoted market prices in active markets for identical assets or liabilities (Level 1 measurements) and gives the lowest priority to unobservable inputs (Level 3 measurements).A financial instrument’s categorization within the fair value hierarchy is based upon the lowest level of input that is significant to the fair value measurement.The three levels of inputs within the fair value hierarchy are defined as follows: · Level 1: quoted prices in active markets for identical assets or liabilities that the Plan has the ability to access as of the measurement date; · Level 2: significant inputs other than Level 1 that are observable, either directly or indirectly, such as quoted prices in active markets for similar assets or liabilities, quoted prices for identical or similar assets or liabilities in markets that are not active, or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets or liabilities; or · Level 3: significant unobservable inputs that are supported by little or no market activity and that are significant to the fair value measurement of the assets or liabilities. Investments Measured at Fair Value on a Recurring Basis Investments measured at fair value on a recurring basis consisted of the following types of instruments as of December 31, 2009 and 2008: Fair Value as of December 31, 2009 Using Input Type Level 1 Level 2 Level 3 Total Mutual funds: Asset Allocation Fund $
